 1   Craig A. Brandt (SBN 133905)
     LAW OFFICE OF CRAIG A. BRANDT
 2   5354 James Avenue
     Oakland, CA 94618
 3   Telephone: (510) 601-1309
     Email: craigabrandt@att.net
 4
     Xhavin Sinha (SBN 309340)
 5   SINHA LAW
     2445 Augustine Drive, Suite 150
 6   Santa Clara, CA 95054
     Telephone: (408) 791-0432
 7   Email: xsinha@sinha-law.com
 8
     Attorneys for Plaintiff
 9   EDEN ENVIRONMENTAL CITIZEN’S GROUP, LLC
10
                                  UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12

13   EDEN ENVIRONMENTAL CITIZEN’S                    )       Case No.: 2:20-cv-00012-WBS-CKD
     GROUP, LLC, a California limited liability      )
14   company,                                        )       JOINT CASE STATUS REPORT AND
                                                     )       ORDER
15          Plaintiff,                               )
                                                     )       Judge: Honorable William B. Shubb
16          vs.                                      )       Date: April 13, 2020
                                                     )       Time: 1:30 p.m.
17   CALIFORNIA MANTEL & FIREPLACE,                  )       Crtrm: 5, 14th Floor
     INC., a California corporation; STEPHEN J.      )
18   CASEY, an individual; CORY CASEY, an            )
     individual; and DOES 1-10, inclusive,           )
19                                                   )
                   Defendants.                       )
20

21
            The parties to the above-entitled action jointly submit this JOINT REPORT AND
22

23   PROPOSED ORDER. In light of the current on-going situation with the COIVD-19 shelter in

24   place orders, the parties are close to resolving this matter, and appear to have the matter resolved
25
     awaiting final approval from all Parties. The Parties would like to request a stay on the case for
26
     30 days.
27

28

                                                         1

                             JOINT CASE STATUS REPORT AND ORDER
     Dated: March 30, 2020                       Respectfully,
 1

 2
                                                 By: __ /S/ Xhavin Sinha __________
 3                                                    Xhavin Sinha
                                                  Attorney for Plaintiff
 4

 5

 6

 7
     Dated: March 30, 2020

 8
                                                 By: __ /S/ John Epperson_______
 9                                                      John Epperson
10
                                                 Attorney for Defendants

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2

                             JOINT CASE STATUS REPORT AND ORDER
 1                                              ORDER
 2

 3          Good cause appearing, and the parties having stipulated and agreed, IT IS HEREBY
 4   ORDERED that any and all existing deadlines and obligations in this case, including the service
 5   and filing of responsive pleadings, are vacated, and by April 30, 2020, EDEN
 6
     ENVIRONMENTAL           CITIZEN’S    GROUP,        LLC,   and   CALIFORNIA      MANTEL       &
 7
     FIREPLACE, INC., STEPHEN J. CASEY, and CORY CASEY are to file a stipulation to
 8
     dismiss with prejudice and proposed order, or a Notice that the case will proceed with proposed
 9
     new case-related deadlines. The Scheduling Conference is continued from April 13, 2020 to
10
     June 22, 2020 at 1:30 p.m.
11
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
12

13   Dated: March 30, 2020
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    3

                             JOINT CASE STATUS REPORT AND ORDER
